FILED
Feb 28, 2020
09:07 AM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE

Jennifer Ferrari-Bullock, ) Docket No. 2019-06-1597
Employee, )

v. )

United Parcel Serv., Inc., ) State File No. 23980-2018
Employer, )

And )

Liberty Mut. Ins. Corp., ) Judge Kenneth M. Switzer
Carrier. )

 

ORDER ON COMPENSATION HEARING

 

This case came before the Court on February 27, 2020, for a compensation
hearing. United Parcel Service contests the amount of permanent partial disability
benefits it owes and Ms. Ferrari-Bullock’s entitlement to future medical benefits. The
Court grants open medical benefits and awards $3,539.28 in permanent partial disability
benefits.

History of Claim
This claim is largely undisputed. The parties agreed as follows:

@ Ms. Ferrarri-Bullock injured her left knee at work on March 28, 2018.

@ UPS accepted the claim, and she received authorized treatment with Dr. Justin
Langan.

@ Ms. Ferrari-Bullock previously alleged injuries to other body parts, but she now

waives those claims.

UPS paid all temporary disability benefits to which Ms. Ferrari-Bullock is entitled.

UPS paid for all authorized medical treatment.

Dr. Langan placed Ms. Ferrari-Bullock at maximum medical improvement on

August 29, 2018, and assigned a four-percent medical impairment rating to the

body as a whole. This entitles her to eighteen weeks of benefits at the agreed

compensation rate of $196.63, or $3,539.28, as her original award.

1
M@ Ms. Ferrari-Bullock does not wish to pursue increased benefits under Tennessee
Code Annotated section 50-6-207(3)(B) (2019).

According to UPS’s Pre-Compensation Hearing Statement, the issues are the
“amount of permanent disability benefits” and “future medical benefits.”

Findings of Fact and Conclusions of Law

“[A]t a compensation hearing where the injured employee has arrived at a trial on
the merits, the employee must establish by a preponderance of the evidence that he or she
is, in fact, entitled to the requested benefits.” Willis v. All Staff; 2015 TN Wrk. Comp.
App. Bd. LEXIS 42, at *18 (Nov. 9, 2015).

Regarding the first issue, permanent partial disability benefits, according to the
stipulations above, Ms. Ferrari-Bullock only seeks an original award under Tennessee
Code Annotated section 50-6-207(3)(A) in the agreed amount of $3,539.28. She waived
any entitlement to increased benefits. Thus, the Court concludes that Ms. Ferrari-Bullock
established, by a preponderance of the evidence, that she is entitled to an original award
of permanent partial disability benefits but no increased benefits.

Concerning the second issue, Tennessee Code Annotated section 50-6-
204(a)(1)(A) states that the employer “shall furnish, free of charge to the employee such
medical and surgical treatment . . . as ordered by the attending physician... made
reasonably necessary by accident as defined in this chapter.”

UPS offered no argument in support of its position that Ms. Ferrari-Bullock is not
entitled to future medical benefits. The Supreme Court has held:

[U|nder the provisions of T.C.A. § 50-6-204 an employee is entitled to
recover any reasonable and necessary medical expenses in the future which
are incurred as a result of a compensable injury. If and when application is
made for any such future medical expenses, the trial judge will at that time
and under the evidence then adduced have to determine whether the
employer or its insurance carrier is liable for the payment of such expenses.

Bazner v. Am. States Ins. Co., 820 S.W.2d 742, 745 (Tenn. 1991). Therefore, the Court
further concludes Ms. Ferrari-Bullock is entitled to future reasonable and necessary
medical benefits for her left-knee injury that are related to the work accident.

IT IS ORDERED as follows:

1. Under Tennessee Code Annotated section 50-6-207(3), Ms. Ferrari-Bullock is
entitled to $3,539.28 in permanent partial disability benefits, to be paid in a lump

Z
sum.

2. UPS or its workers’ compensation carrier shall provide Ms. Ferrari-Bullock with
medical treatment as required by Tennessee Code Annotated section 50-6-204.

3. The $150.00 filing fee is taxed to UPS under Tennessee Compilation Rules and

Regulations 0800-02-21-.06 (August, 2019), to be paid to the court clerk within
ten days of entry of this order.

4. UPS shall file the Statistical Data Form (SD-2) with the court clerk with dys of
entry of this order.

5. Absent an appeal, this order becomes final in thirty days.

ENTERED February 28, 2020.

 

Court of Workers' Compensation Claims

APPENDIX

Technical record:
1. Petition for Benefit Determination-no attachments
Dispute Certification Notice
Show-Cause Order
Request for Scheduling Hearing
Order on Show Cause Hearing
Request for Scheduling Hearing
Order Setting Compensation Hearing
Pre-Compensation Hearing Statement

2 ee oe

Exhibits:
1. Final Medical Report
Certificate of Service

I certify that a copy of this Compensation Hearing Order was sent as indicated on
February 28, 2020.

 

 

 

 

 

 

 

 

 

 

Name Certified Via Via _ | Service sent to:

Mail Fax Email
Jennifer Ferrari- xX x jenniferangelinaff(@yahoo.com
Bullock, self- 3199 Old Sams Creek Rd.
represented employee Pegram TN 37143
David Hooper, x dhooper@hooperzinn.com
Employer’s attorney rlanglin@hooperzinn.com

 

 

Ronny, Drum But

Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims
WC.CourtClerk@tn.gov

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
altemative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifieen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 
 
 

   
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wc.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CZ Expedited Hearing Order filed on CD Motion Order filed on

C1 Compensation Order filed on Oi Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [o Employerl | Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney’s Email: Phone:

 

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082